DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 108-127 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 12 November 2020 and reviewed by the Examiner.

Claim Objections
Claim 126 is objected to because of the following informalities:  “the determined navigational action” appears to be a typographical error and should be “the determined at least one navigational action” to be consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-115 and 122-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 is indefinite because of the recited limitation “a plurality of autonomous vehicles” in the last line. It is unclear, to the Examiner, whether Applicant is referring to the same plurality of autonomous vehicles previously recited in claim 108 or not.

Claims 122 and 127 recite the limitation “the detected state of the at least one traffic light”. There is insufficient antecedent basis for such limitation in the claim since the corresponding previously recited limitation is “determin[ing] a state of the at least one traffic light”.

Claim 123 recites the limitations “the at least one traffic light”, “the current lane” and “the host vehicle”. There is insufficient antecedent basis for such limitation in the claim since claim 123 is currently dependent on claim 121 instead of claim 122.

Claim 124 is indefinite because of the recited limitation “one or more relevant lanes of travel” in the line 2. It is unclear, to the Examiner, whether Applicant is referring to the same one or more relevant lanes of travel previously recited in claim 122 or not.

Claim 125 recites the limitations “the one or more trajectories”. There is insufficient antecedent basis for such limitation in the claim since claim 125 is currently dependent on claim 122 instead of claim 124.

Claims 110-115 and 126 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 108-121 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 108 is directed to a system and claim 121 is directed to method. Therefore, claims 108 and 121 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 108 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 121 is rejected for the same reasons as the representative claim 108 as discussed here. Claim 108 recites: 

A system for mapping traffic lights and for determining traffic light relevancy for use in autonomous vehicle navigation, the system comprising at least one processor programmed to: 
receive, from a first vehicle, at least one location identifier associated with a traffic light detected along a road segment; 
receive, from the first vehicle, a state identifier associated with the traffic light detected along the road segment; 
receive, from the first vehicle, navigational information indicative of one or more aspects of motion of the first vehicle along the road segment; 
determine, based on the navigational information associated with the first vehicle, a lane of travel traversed by the first vehicle along the road segment; 5PATENT Attorney Docket No. 12312.0164-00000 
determine, based on the navigational information and based on the state identifier received from the first vehicle, whether the traffic light is relevant to the lane of travel traversed by the first vehicle; 
update an autonomous vehicle road navigation model relative to the road segment, wherein the update is based on the at least one location identifier and based on whether the traffic light is relevant to the lane of travel traversed by the first vehicle; and 
distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” in the context of this claim encompasses a person looking at data collected (received, detected, etc) and forming a simple judgement (determination) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer/processor to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A system for mapping traffic lights and for determining traffic light relevancy for use in autonomous vehicle navigation, the system comprising at least one processor programmed to: 
receive, from a first vehicle, at least one location identifier associated with a traffic light detected along a road segment; 
receive, from the first vehicle, a state identifier associated with the traffic light detected along the road segment; 
receive, from the first vehicle, navigational information indicative of one or more aspects of motion of the first vehicle along the road segment; 
determine, based on the navigational information associated with the first vehicle, a lane of travel traversed by the first vehicle along the road segment; 5PATENT Attorney Docket No. 12312.0164-00000 
determine, based on the navigational information and based on the state identifier received from the first vehicle, whether the traffic light is relevant to the lane of travel traversed by the first vehicle; 
update an autonomous vehicle road navigation model relative to the road segment, wherein the update is based on the at least one location identifier and based on whether the traffic light is relevant to the lane of travel traversed by the first vehicle; and 
distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving … identifier(s)/information …,” “update … model …,”, and “distribute … model …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps from the vehicle are recited at a high level of generality (i.e. as a general means of receiving information for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The updating and distributing the model steps are also recited at a high level of generality (i.e. as a general means of updating a model and distributing such model from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 108 and 121 further recite the “at least one processor programmed to …” and “from a/the first vehicle” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The device(s), system(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. The additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 108 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving identifier(s) and information are well-understood, routine and conventional activities because the background recites that the receivers are all conventional receivers, and the specification does not provide any indication that the processor/system is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “updating … model … and distribute … model …” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is updating and distributing a model is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 109-120 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 109-120 are not patent eligible under the same rationale as provided for in the rejection of claim 108. 
Therefore, claim(s) 108-121 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 108-121 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US20170186314A1) in view of Fairfield (US20140185880A1) in further view of Max (US20190392706A1).
Regarding claim 108, Bernhardt discloses a system for mapping traffic lights and for determining traffic light relevancy for use in autonomous vehicle navigation (see at least [0001]), the system comprising at least one processor programmed to (see at least [0004]): identify a traffic light along a road segment (see at least [0001]); identify a state identifier associated with the traffic light along the road segment (see at least [0004]); receive, from the first vehicle, navigational information indicative of one or more aspects of motion of the first vehicle along the road segment (see at least [0005], [0039] and [0045]); determine, based on the navigational information associated with the first vehicle, a lane of travel traversed by the first vehicle along the road segment (see at least [0005], [0039], [0042], [0045]-[0049]); 5PATENTAttorney Docket No. 12312.0164-00000determine, based on the navigational information, whether the traffic light is relevant to the lane of travel traversed by the first vehicle (see at least [0005], [0039], [0042], [0045]-[0049]).
Bernhardt fails to disclose receive, from a first vehicle, at least one location identifier associated with a traffic light detected along a road segment. However, such matter is suggested by Fairfield (see at least  [0102], [0144] and [0158]-[0160]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt to incorporate the teachings of Fairfield which teaches receive, from a first vehicle, at least one location identifier associated with a traffic light detected along a road segment since they are both directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Fairfield would ensure increased accuracy by using data from actual vehicle(s) passing the certain road/feature and thereby increase reliability and safety of the overall system.
Bernhardt as modified by Fairfield does not explicitly disclose receive, from the first vehicle, a state identifier associated with the traffic light detected along the road segment, determine, based on the navigational information and based on the state identifier received from the first vehicle, whether the traffic light is relevant to the lane of travel traversed by the first vehicle; update an autonomous vehicle road navigation model relative to the road segment, wherein the update is based on the at least one location identifier and based on whether the traffic light is relevant to the lane of travel traversed by the first vehicle; and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. However, such matter is suggested by Max (see at least [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches receive, from the first vehicle, a state identifier associated with the traffic light detected along the road segment, determine, based on the navigational information and based on the state identifier received from the first vehicle, whether the traffic light is relevant to the lane of travel traversed by the first vehicle; update an autonomous vehicle road navigation model relative to the road segment, wherein the update is based on the at least one location identifier and based on whether the traffic light is relevant to the lane of travel traversed by the first vehicle; and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating an accurate updated model of relevancy ready to use by vehicles for navigation purposes which would increase the overall safety and reliability.

Regarding claim 109, Bernhardt discloses identify the traffic light along the road segment (see at least [0001]); identify the state identifier associated with the traffic light along the road segment (see at least [0004]); receive, from the second vehicle, navigational information indicative of one or more aspects of motion of the second vehicle along the road segment (see at least [0005], [0039] and [0045]); determine, based on the navigational information associated with the second vehicle, a lane of travel traversed by the second vehicle along the road segment (see at least [0005], [0039], [0042], [0045]-[0049]); 5PATENTAttorney Docket No. 12312.0164-00000determine, based on the navigational information associated with the second vehicle, whether the traffic light is relevant to the lane of travel traversed by the second vehicle (see at least [0005], [0039], [0042], [0045]-[0049]).
Bernhardt fails to disclose receive, from a second vehicle, at least one location identifier associated with the traffic light detected along the road segment. However, such matter is suggested by Fairfield (see at least  [0102], [0144] and [0158]-[0160]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt to incorporate the teachings of Fairfield which teaches receive, from a second vehicle, at least one location identifier associated with the traffic light detected along the road segment since they are both directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Fairfield would ensure increased accuracy by using data from actual vehicle(s) passing the specific road/feature and thereby increase reliability and safety of the overall system.
Bernhardt as modified by Fairfield does not explicitly disclose receive, from the second vehicle, a state identifier associated with the traffic light detected along the road segment; determine, based on the navigational information associated with the second vehicle and based on the state identifier received from the second vehicle, whether the traffic light is relevant to the lane of travel traversed by the second vehicle; update the autonomous vehicle road navigation model relative to the road segment, wherein the update is based on the at least one location identifier received from the second vehicle and based on whether the traffic light is relevant to the lane of travel traversed by the second vehicle; and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. However, such matter is suggested by Max (see at least [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches receive, from the second vehicle, a state identifier associated with the traffic light detected along the road segment; determine, based on the navigational information associated with the second vehicle and based on the state identifier received from the second vehicle, whether the traffic light is relevant to the lane of travel traversed by the second vehicle; update the autonomous vehicle road navigation model relative to the road segment, wherein the update is based on the at least one location identifier received from the second vehicle and based on whether the traffic light is relevant to the lane of travel traversed by the second vehicle; and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating an accurate updated model of relevancy ready to use by vehicles for navigation purposes which would increase the overall safety and reliability.

Regarding claim 110, Bernhardt as modified by Fairfield does not explicitly disclose wherein the first vehicle and the second vehicle are determined to have traversed the same lane along the road segment. However, such matter is suggested by Max (see at least Table 1, Table 2, [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the first vehicle and the second vehicle are determined to have traversed the same lane along the road segment since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating all/various possible scenarios which would increase the overall safety and reliability.

Regarding claim 111, Bernhardt as modified by Fairfield does not explicitly disclose wherein the state identifier received from the second vehicle is different than the state identifier received from the first vehicle,Attorney Docket No. 12312.0164-00000 and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response to the traffic light by the first vehicle that is different from a response to the traffic light by the second vehicle. However, such matter is suggested by Max (see at least Table 1, Table 2, [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the state identifier received from the second vehicle is different than the state identifier received from the first vehicle, Attorney Docket No. 12312.0164-00000 and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response to the traffic light by the first vehicle that is different from a response to the traffic light by the second vehicle since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system which by incorporating all/various possible scenarios would increase the overall safety and reliability.

Regarding claim 112, Bernhardt as modified by Fairfield does not explicitly disclose wherein the state identifier received from the second vehicle is the same as the state identifier received from the first vehicle, and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response to the traffic light by the first vehicle that is substantially the same as a response to the traffic light by the second vehicle. However, such matter is suggested by Max (see at least Table 1, Table 2, [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the state identifier received from the second vehicle is the same as the state identifier received from the first vehicle, and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response to the traffic light by the first vehicle that is substantially the same as a response to the traffic light by the second vehicle since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating all/various possible scenarios which would increase the overall safety and reliability.

Regarding claim 113, Bernhardt as modified by Fairfield does not explicitly disclose wherein the first vehicle and the second vehicle are determined to have traversed different lanes along the road segment. However, such matter is suggested by Max (see at least Table 1, Table 2, [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the first vehicle and the second vehicle are determined to have traversed different lanes along the road segment since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating all/various possible scenarios which would increase the overall safety and reliability.

Regarding claim 114, Bernhardt as modified by Fairfield does not explicitly disclose wherein the state identifier received from the second vehicle is different than the state identifier received from the first vehicle, and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response 8PATENT Attorney Docket No. 12312.0164-00000 to the traffic light by the first vehicle that is different from a response to the traffic light by the second vehicle. However, such matter is suggested by Max (see at least Table 1, Table 2, [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the state identifier received from the second vehicle is different than the state identifier received from the first vehicle, and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response 8PATENT Attorney Docket No. 12312.0164-00000 to the traffic light by the first vehicle that is different from a response to the traffic light by the second vehicle since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system which by incorporating all/various possible scenarios would increase the overall safety and reliability.

Regarding claim 115, Bernhardt as modified by Fairfield does not explicitly disclose wherein the state identifier received from the second vehicle is the same as the state identifier received from the first vehicle, and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response to the traffic light by the first vehicle that is substantially the same as a response to the traffic light by the second vehicle. However, such matter is suggested by Max (see at least Table 1, Table 2, [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the state identifier received from the second vehicle is the same as the state identifier received from the first vehicle, and wherein the navigational information associated with the first vehicle and the navigational information associated with the second vehicle indicate a response to the traffic light by the first vehicle that is substantially the same as a response to the traffic light by the second vehicle since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating all/various possible scenarios which would increase the overall safety and reliability.

Regarding claim 116, Bernhardt as modified by Fairfield and Max discloses wherein the state identifier is indicative of at least one of a green light condition, a yellow light condition, or a red light condition (see at least Bernhardt Figure 5 and [0048]).

Regarding claim 117, Bernhardt as modified by Fairfield and Max discloses wherein the determination of the lane of travel traversed by the first vehicle along the road segment is made based on a comparison of an actual trajectory of the first vehicle to one or more available target trajectories associated with the autonomous vehicle road navigation model (see at least Bernhardt [0005], [0039], [0042], [0045]-[0049]).

Regarding claim 118, Bernhardt as modified by Fairfield and Max discloses wherein the navigational information includes one or more indicators of a path traveled by the first vehicle along the road segment (see at least Bernhardt [0005], [0039] and [0045]).

Regarding claim 119, Bernhardt as modified by Fairfield and Max discloses wherein the navigational information includes a speed of the first vehicle (see at least Bernhardt [0005], [0039] and [0045]). 

Regarding claim 120, Bernhardt as modified by Fairfield does not explicitly disclose wherein the navigational information includes a stopping location of the first vehicle along the road segment. However, such matter is suggested by Max (see at least [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernhardt as modified by Fairfield to incorporate the teachings of Max which teaches wherein the navigational information includes a stopping location of the first vehicle along the road segment since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating necessary/appropriate information which would increase the overall safety and reliability.

Regarding claim 121, claim 121 is commensurate in scope with claim 108. See above for rejection of claim 108.

Claims 122, 123, 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Inatsuka (US20160046293A1) in view of Max (US20190392706A1) in further view of Doemling (US20200312127A1).
Regarding claim 122, Inatsuka discloses a system for autonomous vehicle navigation, the system comprising at least one processor programmed to (see at least [0029]): receive from an image capture device one or more images representative of an environment of a host vehicle (see at least [0030] and [0044]); 11PATENTdetermine a state of the at least one traffic light based on analysis of the one or more images (see at least [0030] and [0044]); determine whether the at least one traffic light is relevant to a current lane of travel of the host vehicle (see at least [0032], [0033], [0037] and [0038]); after determining that the at least one traffic light is relevant to the current lane of travel of the host vehicle, determine at least one navigational action for the host vehicle based on the detected state of the at least one traffic light (see at least [0029], [0032], [0033], [0037], [0038], [0044] and [0045]); and 12PATENTcause one or more actuator systems associated with the host vehicle to implement the determined at least one navigational action for the host vehicle (see at least [0029], [0044] and [0045]).
Inatsuka does not explicitly disclose receive from a server-based system an autonomous vehicle road navigation model, wherein the autonomous vehicle road navigation model includes stored information relating to a plurality of mapped traffic lights associated with a road segment, wherein the stored information correlates each of the plurality of mapped traffic lights with one or more relevant lanes of travel along the road segment. However, such matter is suggested by Max (see at least [0009]-[0012], [0023]-[0028], [0030], [0043]-[0054], [0058]-[0064] and [0067]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Inatsuka to incorporate the teachings of Max which teaches receive from a server-based system an autonomous vehicle road navigation model, wherein the autonomous vehicle road navigation model includes stored information relating to a plurality of mapped traffic lights associated with a road segment, wherein the stored information correlates each of the plurality of mapped traffic lights with one or more relevant lanes of travel along the road segment since they are both directed to identifying traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Max would increase accuracy and efficiency of the overall system by incorporating a model which would help/benefit vehicle navigation systems which would increase the overall safety and reliability.
Inatsuka as modified by Max does not explicitly disclose identify, based on analysis of the one or more images, a representation of at least one traffic light in the one or more images; determine whether the at least one traffic light is included in the plurality of mapped traffic lights associated with the autonomous vehicle road navigation model; after determining that the at least one traffic light is included in the plurality of mapped traffic lights associated with the autonomous vehicle road navigation model, determine whether the at least one traffic light is relevant to a current lane of travel of the host vehicle; after determining that the at least one traffic light is relevant to the current lane of travel of the host vehicle. However, such matter is suggested by Doemling (see at least [0024], [0072], [0074] and [0079]-[0081]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Inatsuka as modified by Max to incorporate the teachings of Doemling which teaches identify, based on analysis of the one or more images, a representation of at least one traffic light in the one or more images; determine whether the at least one traffic light is included in the plurality of mapped traffic lights associated with the autonomous vehicle road navigation model; after determining that the at least one traffic light is included in the plurality of mapped traffic lights associated with the autonomous vehicle road navigation model, determine whether the at least one traffic light is relevant to a current lane of travel of the host vehicle; after determining that the at least one traffic light is relevant to the current lane of travel of the host vehicle since they are all directed to identifying traffic lights for use in vehicle navigation system(s) and would increase accuracy by incorporating/using the model more efficiently.

Regarding claim 123, Inatsuka as modified by Max and Doemling discloses wherein the at least one traffic light is aligned with a lane of travel of the road segment that is different from the current lane of travel of the host vehicle (see at least Inatsuka Figure 5, [0032], [0033], [0037], [0038] and [0048]).

Regarding claim 126, Inatsuka as modified by Max and Doemling discloses wherein the determined navigational action includes braking of the host vehicle (see at least Inatsuka [0029], [0032], [0033], [0037], [0038] and [0045]).

Regarding claim 127, claim 127 is commensurate in scope with claim 122. See above for rejection of claim 122.

Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Inatsuka (US20160046293A1) in view of Max (US20190392706A1) in further view of Doemling (US20200312127A1) in further view of Fairfield (US20140185880A1).
Regarding claim 124, Inatsuka as modified by Max and Doemling discloses wherein the correlating each of the plurality of mapped traffic lights with one or more relevant lanes of travel along the road segment is by correlating each of the plurality of mapped traffic lights with one or more trajectories available to the host vehicle along the road segment. However, such matter is suggested by Fairfield (see at least [0180] and [0193]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Inatsuka as modified by Max and Doemling to incorporate the teachings of Fairfield which teaches wherein the correlating each of the plurality of mapped traffic lights with one or more relevant lanes of travel along the road segment is by correlating each of the plurality of mapped traffic lights with one or more trajectories available to the host vehicle along the road segment since they are all directed to traffic lights for use in vehicle navigation system(s) and incorporation of the teachings of Doemling would ensure increase reliability by using any necessary and appropriate action to incorporate a more efficient/accurate correlation.

Claim 125 is rejected under 35 U.S.C. 103 as being unpatentable over Inatsuka (US20160046293A1) in view of Max (US20190392706A1) in further view of Doemling (US20200312127A1) in further view of Shashua (US20170010616A1).
Regarding claim 125, Inatsuka as modified by Max and Doemling fails to disclose wherein the one or more trajectories are represented in the autonomous vehicle road navigation model as three-dimensional splines. However, such matter is suggested by Shashua (see at least [0017] and [0130]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Inatsuka as modified by Max and Doemling to incorporate the teachings of Shashua which teaches wherein the one or more trajectories are represented in the autonomous vehicle road navigation model as three-dimensional splines since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply one or more trajectories being represented in the autonomous vehicle road navigation model as three-dimensional splines). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667